DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 is/are objected to because of the following informalities:  In the eleventh line of claim 1, the word “at” is repeated and should be removed.
Allowable Subject Matter
Claims 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 5, 6, 8 – 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al U. S. Patent Application Publication 2020/0393539 (“Park”) in view of Adams, et al, U. S. Patent Application Publication 2011/0102234 (“Adams”).
Regarding claim 1, Park teaches:
A method for determining the three-dimensional alignment of components of a radar system, with the following steps: (Park, paragraph 0050-0059, “[0050] Referring to FIG. 2, a system for a vehicle radar inspection in some forms of the present disclosure includes a mobile terminal 10 mounted in a vehicle, a radar sensor 20, and a center portion 30, a scan portion 40, a correction target 50, and a server 60 which are installed on an inspection line of the vehicle. [0059] The scan portion 40 photographs a position of the radar sensor 20 mounted in the vehicle using a terahertz wave and includes the scanner 41, the robot 42, and the oscillator 43.”; a radar system to align a vehicle radar after taking scans of a vehicle and comparing the scans to expected results).
providing the radar system that comprises at least one portion  (Park, figure 6, paragraph 0096-, “[0096] Referring to FIG. 6, the server 60 in some forms of the present disclosure communicates with the mobile terminal 10 of the vehicle entering the inspection line and aligns the vehicle to the reference inspection position of the radar sensor through the center portion 30 (S101). [0098] The server 60 generates the stereoscopic image by matching the first scan image and the second scan image, and recognizes the three-dimensional coordinate on the stereoscopic image (S103).”; a multi-step procedure which first positions and identifies the vehicle, searching a database for the location of the radar sensors (S101); taking two images of the radar sensors (S102); and then recognizes the location of the vehicle radar by triangulation (S103)).
locating in the image obtained the highest magnitude reflection coinciding with at least one of an expected location and an expected distance of the surface of a first component of the radar system being of interest; determining at least one of the position and the distance of that surface; (Park, paragraph 0098-0102, “[0099] The server 60 compares the three-dimensional coordinate with the design plan of the vehicle and determines that the assembly tolerance occurs when the three dimensional coordinate and the design plan are not matched (No in S104), and generates the sensor correction value for correcting the assembly tolerance to transmit it to the radar sensor 20 through the mobile terminal 10 (S105). [0100] Next, the server 60 may receive the sensor angle value corrected by the radar sensor 20 through the mobile terminal 10 and may confirm that the radar sensor primary correction is completed (S106). [0101] Meanwhile, the server 60 operates the radar sensor 20 through the mobile terminal 10 (S107) and receives sensed information of the correction target 50 according to an occurrence of the radar signal (S108).”; a correlation between the images and the desired position of the radar unit (i.e. comparing the expected location with the measured location). obtaining the correction values of the onboard radar 20 corrections in position using the radar scanner 41; transmitting the corrections to the radar 20 system based on error in positions).
Park does not explicitly teach:
which is permeable by radar signals; imaging the radar system using millimeter waves  emitted by an imaging system; 
obtaining from the measurement the relative phase information received from each portion of that surface at  least one of the determined position and the determined distance; and processing the phase information obtained so as to determine the azimuth and tilt of the surface..
Adams teaches:
which is permeable by radar signals; imaging the radar system using millimeter waves  emitted by an imaging system;  (Adams, paragraph 0135, “[0002] Sense through obstruction radar systems allow users to gain actionable intelligence through obstructions such as building walls, walls, fences, and foliage. … Radars usually operate in the frequency range of 300 MHz to 8 GHz to use the properties of electromagnetic waves that can penetrate through obstructions, while measuring Doppler and micro Doppler effects of human or animal life-forms.”; that radars using the millimeter waves can see behind obstructions, especially when the “obstructions” are a radome which is designed for radar penetration; the millimeter waves are typically associated with frequencies of 3-300 GHz).
In view of the teachings of Adams it would have been obvious for a person of ordinary skill in the art to apply the teachings of Adams to Park at the time the application was filed in order to  .
obtaining from the measurement the relative phase information received from each portion of that surface at  least one of the determined position and the determined distance; and processing the phase information obtained so as to determine the azimuth and tilt of the surface. (Adams, paragraph 0018-0022, “[0022] The radar assembly 104 includes, but is not necessarily limited to: a transmitter such as a microwave power amplifier, a modulator such as a microwave switch or phase shifter, a receiver such as low-noise microwave amplifier, frequency down converter and an analog to digital converter, and a frequency source(s) such as a voltage controlled oscillator( s) or a frequency synthesizer(s). [0018] During operation of the sense-through-obstruction radar system, range information is transmitted to the radar computing device, which can utilize the range information to control the timing of transmit-receive cycles associated with the sense-through obstruction radar system to keep the radar range of interest centered on a target of interest. Additionally, track data corresponding to a filtered range/range-rate pair associated with a target is also received from the radar computing device. At least one track box may be superimposed over a real-time image that contains the FOY of the sense-through-obstruction radar system.”; that a radar image can compare relative phase measurements to determine azimuth, range, and amplitude of relative targets in the radar FOV. That the range, bearing and amplitude information can be tracked).
In view of the teachings of Adams it would have been obvious for a person of ordinary skill in the art to apply the teachings of Adams to Park at the time the application was filed in order to to sense objects through radar obstruction layers.  Park teaches both a radar cover and a radar sensor 20 can be imaged using a teraHertz system, which is sub-milli-meter waves, but Park doesn’t explicitly state that the imaging device is working from the sensor or the “radar cover” over the sensor; Adams teaches that the frame of reference can be picked to focus on any particular element, whether in front of or behind an obstacle in the mmWave spectrum- the object’s location can be accurately measured. Accordingly, the prior art references disclose that it is known that Park’s teraHertz system that images a radar and Adams’s system that uses mmWave to image behind obstacles are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Park’s radar imaging device for Adams’s radar imaging device because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Park, as modified by Adams, teaches the method according to Claim 1.
Park further teaches wherein a reference plane of perfect alignment is provided, the phase information being compared with phase information relating to the reference plane so as to determine a relative tilt of the surface. (Park, paragraph 0099-0100, “[0081] The database 64 stores a variety of data and programs for inspection of the radar sensor 20 and stores data generated by the inspection of the radar sensor 20 for each of the vehicles. [0082] For example, the database 64 may store a mounted position of the radar sensor on a design plan for each of different vehicles and may store centering information, first and second scan position information, and the like for each of different vehicles. [0099] The server 60 compares the three-dimensional coordinate with the design plan of the vehicle and determines that the assembly tolerance occurs when the three dimensional coordinate and the design plan are not matched (No in S104), and generates the sensor correction value for correcting the assembly tolerance to transmit it to the radar sensor 20 through the mobile terminal 10 (S105). [0100] Next, the server 60 may receive the sensor angle value corrected by the radar sensor 20 through the mobile terminal 10 and may confirm that the radar sensor primary correction is completed (S106).”; a database of reference data which can be used to center different vehicles, locate the multiple radars on each vehicle; that can provide the predetermined locations to take imaging data of the vehicle radars (see paragraph 0081-0085); that the system can them image the vehicle radar systems and provide corrected data to the vehicle radar 20 regarding its location).
Regarding claim 5, Park, as modified by Adams, teaches the method according to Claim 1.
Park further teaches wherein a known three-dimensional structure of the radar system is superimposed with at least one of the determined position and the determined orientation of at least one component of the system so as to determine an intersection area of the radar signals on the at least one component of the radar system. (Park, paragraph 0099-0100, “[0081] The database 64 stores a variety of data and programs for inspection of the radar sensor 20 and stores data generated by the inspection of the radar sensor 20 for each of the vehicles. [0082] For example, the database 64 may store a mounted position of the radar sensor on a design plan for each of different vehicles and may store centering information, first and second scan position information, and the like for each of different vehicles. [0099] The server 60 compares the three-dimensional coordinate with the design plan of the vehicle and determines that the assembly tolerance occurs when the three dimensional coordinate and the design plan are not matched (No in S104), and generates the sensor correction value for correcting the assembly tolerance to transmit it to the radar sensor 20 through the mobile terminal 10 (S105). [0100] Next, the server 60 may receive the sensor angle value corrected by the radar sensor 20 through the mobile terminal 10 and may confirm that the radar sensor primary correction is completed (S106).”; a database of reference data which can be used to center different vehicles, locate the multiple radars on each vehicle; that can provide the predetermined locations to take imaging data of the vehicle radars (see paragraph 0081-0085); that the system can them image the vehicle radar systems and provide compare the expected position with the measured position (i.e. superposition); that the system can provide orientation corrected data to the vehicle radar 20 regarding its location error (if any)).
Regarding claim 6, Park, as modified by Adams, teaches the method according to Claim 5.
Park further teaches wherein the intersection area determined is compared with an intersection area of a properly aligned radar system. (Park, paragraph 0099-00105, “[0099] The server 60 compares the three-dimensional coordinate with the design plan of the vehicle and determines that the assembly tolerance occurs when the three dimensional coordinate and the design plan are not matched (Yes in S104), and generates the sensor correction value for correcting the assembly tolerance to transmit it to the radar sensor 20 through the mobile terminal 10 (S105).[0105] Meanwhile, in the operation (S104), when the assembly tolerance of the radar sensor 20 does not occur (No in S104), the server 60 omits the radar sensor primary correction process and may perform the operation (S107).”; the radar alignment system makes a determination of Yes/No that the system is aligned within parameters and takes either no corrective action, or corrective action to align the radar).
Regarding claim 8, Park, as modified by Adams, teaches the method according to Claim 1.
Park further teaches wherein information with regard to radar beam properties of the radar system is provided that is processed together with the azimuth and tilt of the surface determined in order to predict a radar beam cross section of the radar system due to its relative position. (Park, paragraph 0101-0103, “[0101] Meanwhile, the server 60 operates the radar sensor 20 through the mobile terminal 10 (S107) and receives sensed information of the correction target 50 according to an occurrence of the radar signal (S108). [0103] In addition, the server 60 may receive the corrected sensor angle value from the radar sensor 20 and may confirm that the radar sensor secondary correction is completed (S111).”; a comparison of a database of vehicle radars and the measured dimensions; the radar corrections sent to the vehicle radar; and a measurement of the corrected radar beam emitting from the vehicle radar to check its alignment).
Regarding claim 9, Park, as modified by Adams, teaches the method according to Claim 1.
Park further teaches wherein at least one of the expected location and the expected distance is inputted by a user. (Park, paragraph 0081-0082, “[0081] The database 64 stores a variety of data and programs for inspection of the radar sensor 20 and stores data generated by the inspection of the radar sensor 20 for each of the vehicles. [0082] Further, the database 64 may match identification (ID) of the mobile terminal 10 and vehicle identification information and store it, and may store a result according to the radar sensor inspection for the vehicle in which the mobile terminal 10 is mounted.”; a database of reference data which can be used to center different vehicles, locate the multiple radars on each vehicle; that can provide the predetermined locations to take imaging data of the vehicle radars (see paragraph 0081-0085); that the system can).
Regarding claim 10, Park, as modified by Adams, teaches the method according to Claim 1.
Park further teaches wherein the highest magnitude reflection is found within a tolerance of at least one of the expected location and the expected distance. (Park, paragraph 0105, “[0105] Meanwhile, in the operation (S104), when the assembly tolerance of the radar sensor 20 does not occur (No in S104), the server 60 omits the radar sensor primary correction process and may perform the operation (S107).”; a method decision at S104 when the expected image and measured image match within tolerances and no corrective action is taken).
Regarding claim 11, Park, as modified by Adams, teaches the method according to Claim 1.
Park further teaches wherein the information obtained is used for calibration of the radar system. (Park, paragraph 0099-0100, “[0081] The database 64 stores a variety of data and programs for inspection of the radar sensor 20 and stores data generated by the inspection of the radar sensor 20 for each of the vehicles. [0082] For example, the database 64 may store a mounted position of the radar sensor on a design plan for each of different vehicles and may store centering information, first and second scan position information, and the like for each of different vehicles. [0099] The server 60 compares the three-dimensional coordinate with the design plan of the vehicle and determines that the assembly tolerance occurs when the three dimensional coordinate and the design plan are not matched (No in S104), and generates the sensor correction value for correcting the assembly tolerance to transmit it to the radar sensor 20 through the mobile terminal 10 (S105). [0100] Next, the server 60 may receive the sensor angle value corrected by the radar sensor 20 through the mobile terminal 10 and may confirm that the radar sensor primary correction is completed (S106).”; a database of reference data which can be used to center different vehicles, locate the multiple radars on each vehicle; that can provide the predetermined locations to take imaging data of the vehicle radars (see paragraph 0081-0085); that the system can them image the vehicle radar systems and provide compare the expected position with the measured position (i.e. superposition); that the system can provide orientation corrected data to the vehicle radar 20 regarding its location error (if any)).
Regarding claim 14, Park teaches:
A testing system for determining the three-dimensional alignment of components of a radar system, comprising: a radar system for being tested; (Park, paragraph 0008 and 0050-0059, “[0008] Referring to FIG. 1, a conventional radar is mounted in a bumper of the front portion of the vehicle, and transmits and receives a radar signal through a radar cover formed on the grille. [0050] Referring to FIG. 2, a system for a vehicle radar inspection in some forms of the present disclosure includes a mobile terminal 10 mounted in a vehicle, a radar sensor 20, and a center portion 30, a scan portion 40, a correction target 50, and a server 60 which are installed on an inspection line of the vehicle.”; a radar system under test that has an imaging system to scan a radar on a vehicle).
a control and evaluation system connected to the imaging system, the control and evaluation system being configured to locate in the image obtained by the imaging system the highest magnitude reflection coinciding with at least one of the expected location and the expected distance of the surface of a first component of the radar system; the control and evaluation system being configured to determine at least one of the position and the distance of that surface; and (Park, paragraph 0098-0102, “[0099] The server 60 compares the three-dimensional coordinate with the design plan of the vehicle and determines that the assembly tolerance occurs when the three dimensional coordinate and the design plan are not matched (No in S104), and generates the sensor correction value for correcting the assembly tolerance to transmit it to the radar sensor 20 through the mobile terminal 10 (S105). [0100] Next, the server 60 may receive the sensor angle value corrected by the radar sensor 20 through the mobile terminal 10 and may confirm that the radar sensor primary correction is completed (S106). [0101] Meanwhile, the server 60 operates the radar sensor 20 through the mobile terminal 10 (S107) and receives sensed information of the correction target 50 according to an occurrence of the radar signal (S108).”; a server 60 and associated databases are configured to compare an radar data image in the database to a measured radar image; that the correlation between the images and the desired position of the radar unit (i.e. comparing the expected location with the measured location). obtaining the correction values of the onboard radar 20 corrections in position using the radar scanner 41; transmitting the corrections to the radar 20 system based on error in positions).
Park does not explicitly teach:
an imaging system configured to emit millimeter waves for sensing the radar system; and
the control and evaluation system being further configured to obtain from the measurement the relative phase information received from each portion of that surface at the determined location..
Adams teaches:
an imaging system configured to emit millimeter waves for sensing the radar system; and (Adams, paragraph 0135, “[0002] Sense through obstruction radar systems allow users to gain actionable intelligence through obstructions such as building walls, walls, fences, and foliage. … Radars usually operate in the frequency range of 300 MHz to 8 GHz to use the properties of electromagnetic waves that can penetrate through obstructions, while measuring Doppler and micro Doppler effects of human or animal life-forms.”; that radars using the millimeter waves can see behind obstructions, especially when the “obstructions” are a radome which is designed for radar penetration; the millimeter waves are typically associated with frequencies of 3-300 GHz).
the control and evaluation system being further configured to obtain from the measurement the relative phase information received from each portion of that surface at the determined location. (Adams, paragraph 0018-0022, “[0022] The radar assembly 104 includes, but is not necessarily limited to: a transmitter such as a microwave power amplifier, a modulator such as a microwave switch or phase shifter, a receiver such as low-noise microwave amplifier, frequency down converter and an analog to digital converter, and a frequency source(s) such as a voltage controlled oscillator( s) or a frequency synthesizer(s). [0018] During operation of the sense-through-obstruction radar system, range information is transmitted to the radar computing device, which can utilize the range information to control the timing of transmit-receive cycles associated with the sense-through obstruction radar system to keep the radar range of interest centered on a target of interest. Additionally, track data corresponding to a filtered range/range-rate pair associated with a target is also received from the radar computing device. At least one track box may be superimposed over a real-time image that contains the FOY of the sense-through-obstruction radar system.”; that a radar image can compare relative phase measurements to determine azimuth, range, and amplitude of relative targets in the radar FOV. That the range, bearing and amplitude information can be tracked).
In view of the teachings of Adams it would have been obvious for a person of ordinary skill in the art to apply the teachings of Adams to Park at the time the application was filed in order to to sense objects through radar obstruction layers.  Park teaches both a radar cover and a radar sensor 20 can be imaged using a teraHertz system, which is sub-milli-meter waves, but Park doesn’t explicitly state that the imaging device is working from the sensor or the “radar cover” over the sensor; Adams teaches that the frame of reference can be picked to focus on any particular element, whether in front of or behind an obstacle in the mmWave spectrum- the object’s location can be accurately measured. Accordingly, the prior art references disclose that it is known that Park’s teraHertz system that images a radar and Adams’s system that uses mmWave to image behind obstacles are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Park’s radar imaging device for Adams’s radar imaging device because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Park, as modified by Adams, teaches the testing system according to Claim 14.
Adams further teaches wherein the imaging system is a mmWave imaging system emitting signals with a wavelength in the area of millimeter. (Adams, paragraph 0135, “[0002] Sense through obstruction radar systems allow users to gain actionable intelligence through obstructions such as building walls, walls, fences, and foliage. … Radars usually operate in the frequency range of 300 MHz to 8 GHz to use the properties of electromagnetic waves that can penetrate through obstructions, while measuring Doppler and micro Doppler effects of human or animal life-forms.”; that radars using the millimeter waves can see behind obstructions, especially when the “obstructions” are a radome which is designed for radar penetration; the millimeter waves are typically associated with frequencies of 3-300 GHz).
In view of the teachings of Adams it would have been obvious for a person of ordinary skill in the art to apply the teachings of Adams to Park at the time the application was filed in order to to sense objects through radar obstruction layers.  Park teaches both a radar cover and a radar sensor 20 can be imaged using a teraHertz system, which is sub-milli-meter waves, but Park doesn’t explicitly state that the imaging device is working from the sensor or the “radar cover” over the sensor; Adams teaches that the frame of reference can be picked to focus on any particular element, whether in front of or behind an obstacle in the mmWave spectrum- the object’s location can be accurately measured. Accordingly, the prior art references disclose that it is known that Park’s teraHertz system that images a radar and Adams’s system that uses mmWave to image behind obstacles are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Park’s radar imaging device for Adams’s radar imaging device because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified by Adams, in view of Ham, et al, U. S. Patent Application Publication 2013/0239425 (“Hamm”).
Regarding claim 2, Park, as modified by Adams, teaches the method according to Claim 1.
Park, as modified by Adams, does not explicitly teach wherein the radar system is a vehicle radar system with a vehicle radar unit having a vehicle radar unit surface, a radome having a radome surface, and a bumper having a bumper surface..
Hamm teaches wherein the radar system is a vehicle radar system with a vehicle radar unit having a vehicle radar unit surface, a radome having a radome surface, and a bumper having a bumper surface. (Hamm, figure 1, pp 0038-0040, “[0038] Referring to FIG. 1, the angle measuring unit 110 irradiates an angle measuring beam b such that the angle measuring beam b is parallel to a normal vector c of a coupling surface 21 of the bumper rail 20 coupled to the front end module and the vehicle body of the vehicle. [0039] In this way, when the angle measuring unit 110 irradiates the angle measuring beam b such that the angle measuring beam b is parallel to the normal vector c of the coupling surface 21 of the bumper rail 20 coupled to the front end module and the vehicle body of the vehicle.”; an RF machine can check the alignment of a vehicle radar system at a bumper of a radar apparatus 10).
In view of the teachings of Hamm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hamm to Park and Adams at the time the application was filed in order to use a radar sensor to align a second radar in a vehicle. Accordingly, the prior art references disclose that it is known that Park’s radar alignment system with a radar and a radar cover and Hamm’s radar alignment system with a radar, radome and bumper are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Park’s radar components for Hamm’s radar components because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 4, Park, as modified by Adams, teaches the method according to Claim 1.
Park teaches wherein the azimuth and the tilt of the surface are computed on at least one of a vehicle radar unit surface, (Park, paragraph 0077, “[0077] The position recognizing unit 63 generates a three dimensional stereoscopic image by matching the first scan image and the second scan image received from the scan portion 40, and recognizes a three-dimensional coordinate on the stereoscopic image.”; a radar alignment system that produces a stereoscopic, three dimensional coordinates of a vehicle radar assembly; given the three dimensional X-Y-Z coordinates, spherical (with a tilt), or in cylindrical coordinates (with a tilt) is a simple mathematical matter of translation between the coordinate systems).
Park, as modified by Adams, does not explicitly teach a radome surface, a bumper surface or a reference plane..
Hamm teaches a radome surface, a bumper surface or a reference plane. (Hamm, figure 1, pp 0038-0040, “[0038] Referring to FIG. 1, the angle measuring unit 110 irradiates an angle measuring beam b such that the angle measuring beam b is parallel to a normal vector c of a coupling surface 21 of the bumper rail 20 coupled to the front end module and the vehicle body of the vehicle. [0039] In this way, when the angle measuring unit 110 irradiates the angle measuring beam b such that the angle measuring beam b is parallel to the normal vector c of the coupling surface 21 of the bumper rail 20 coupled to the front end module and the vehicle body of the vehicle.”; an RF machine can check the alignment of a vehicle radar system at a bumper of a radar apparatus 10).
In view of the teachings of Hamm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hamm to Park and Adams at the time the application was filed in order to use a radar sensor to align a second radar in a vehicle. Accordingly, the prior art references disclose that it is known that Park’s radar alignment system with a radar and a radar cover and Hamm’s radar alignment system with a radar, radome and bumper are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Park’s radar components for Hamm’s radar components because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Park, as modified by Adams, teaches the method according to Claim 5.
Park, as modified by Adams, does not explicitly teach wherein the at least one component of the radar system corresponds to at least one of a radome or a bumper..
Hamm teaches wherein the at least one component of the radar system corresponds to at least one of a radome or a bumper. (Hamm, figure 1, pp 0038-0040, “[0038] Referring to FIG. 1, the angle measuring unit 110 irradiates an angle measuring beam b such that the angle measuring beam b is parallel to a normal vector c of a coupling surface 21 of the bumper rail 20 coupled to the front end module and the vehicle body of the vehicle. [0039] In this way, when the angle measuring unit 110 irradiates the angle measuring beam b such that the angle measuring beam b is parallel to the normal vector c of the coupling surface 21 of the bumper rail 20 coupled to the front end module and the vehicle body of the vehicle.”; an RF machine can check the alignment of a vehicle radar system at a bumper of a radar apparatus 10).
In view of the teachings of Hamm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hamm to Park and Adams at the time the application was filed in order to use a radar sensor to align a second radar in a vehicle. Accordingly, the prior art references disclose that it is known that Park’s radar alignment system with a radar and a radar cover and Hamm’s radar alignment system with a radar, radome and bumper are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Park’s radar components for Hamm’s radar components because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648